Exhibit 10.2
 
 
HANESBRANDS INC.
EMPLOYEE STOCK PURCHASE PLAN OF 2006
(Conformed Through Second Amendment)

 



--------------------------------------------------------------------------------



 



HANESBRANDS INC.
EMPLOYEE STOCK PURCHASE PLAN OF 2006
     1. Purpose. The Hanesbrands Inc. Employee Stock Purchase Plan of 2006 (the
“Plan”) provides eligible employees of Hanesbrands Inc. (the “Corporation”), and
its Subsidiaries an opportunity to purchase common stock of the Corporation
through payroll deductions on an after-tax basis. The Plan is intended to
qualify for favorable tax treatment under section 423 of the Internal Revenue
Code of 1986, as amended (the “Code”).
     2. Definitions. Where the context of the Plan permits, words in the
masculine gender shall include the feminine gender, the plural form of a word
shall include the singular form, and the singular form of a word shall include
the plural form. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:

  (a)   Administrator means the shareholder services division of the Corporation
or such independent third party administrator as the Corporation may engage to
administer the Plan.     (b)   Authorization Form means a payroll deduction form
which authorizes payroll deductions from a Participant’s Basic Pay and evidences
the Participant’s membership in the Plan. An Authorization Form may be completed
in such written, electronic or telephonic form as the Committee in its
discretion shall determine.     (c)   Basic Pay means, in relation to a
Participant for a payroll period, the Participant’s regular compensation earned
during such payroll period, before any deductions or withholding, but excluding
overtime, bonuses, amounts paid as reimbursement of expenses (including those
paid as part of commissions) and any other additional compensation.     (d)  
Board means the Board of Directors of the Corporation.     (e)   Committee means
the Compensation and Benefits Committee of the Board.     (f)   Country Program
means detailed rules specific to a country or group of countries as set forth in
a supplement to the Plan. The terms and provisions of each supplement to the
Plan that outline the rules for a Country Program are a part of the Plan and
supersede the provisions of the Plan to the extent necessary to eliminate
inconsistencies between the Plan and the supplement.     (g)   Corporation means
Hanesbrands Inc., a Maryland corporation, or any successor thereto.

 



--------------------------------------------------------------------------------



 



  (h)   Eligible Employee is defined in section 4 below.     (i)   Exchange Act
means the Securities Exchange Act of 1934, as amended.     (j)   Exercise Date
with respect to any Offering Period means the Grant Date of the immediately
following Offering Period.     (k)   Exercise Price with respect to any Offering
Period means, subject to the terms and conditions of each Country Program and
unless a greater amount is established by the Committee prior to the Offering
Period, 85% of the Fair Market Value of Shares on the Offering Period’s Exercise
Date.     (l)   Fair Market Value of a Share on any date shall be the closing
price of the Corporation’s Stock as reported on the New York Stock Exchange —
Composite Transactions Tape (“Composite Tape”) for such date.     (m)   Grant
Date means the first Monday of each Offering Period on which sales of the
Corporation’s Shares are reported on the Composite Tape or if no Shares are sold
on that Monday, then on the next succeeding day on which there is a sale.    
(n)   Offering Period means a three-month period beginning on the first Monday
of each February, May, August, and November, respectively, (or such alternative
four months in a cycle of three-month intervals as the Committee may establish
in its discretion), and ending on the last business day before the first Monday
of the succeeding three-month period. If no Shares are sold on what would
otherwise be the first Monday of an Offering Period, then that Offering Period
shall commence on the next succeeding day on which there is a sale, and the
immediately preceding Offering Period shall end on the last business day before
the date on which there is a sale. Notwithstanding the definition of Offering
Period, the Initial Offering Period means that period commencing on the date
established by the Committee for implementing the Plan and ending on the last
business day before the first Monday of the next following regular Offering
Period under the Plan.     (o)   Participant means an Eligible Employee who has
completed an Authorization Form and who continues to make contributions to the
Plan, or who no longer contributes to the Plan, but has Shares still held by the
Administrator in accordance with this Plan.     (p)   Participating Subsidiaries
means corporations, 50% or more of each class of the outstanding voting stock or
voting power of which is beneficially owned, directly or indirectly, by the
Corporation, which are authorized by the Corporation to participate in the Plan
and which have agreed to participate.     (q)   Plan means the Hanesbrands Inc.
Employee Stock Purchase Plan of 2006, as amended from time to time. The Plan is
effective June 27, 2006 (the “Effective Date”).

4



--------------------------------------------------------------------------------



 



  (r)   Plan Account means a payroll deduction account maintained by the
Committee for each Participant to which shall be credited all payroll deductions
and from which shall be deducted amounts charged for the purchase of Shares
hereunder and withdrawals.     (s)   Shares mean shares of Hanesbrands Inc.
common stock, par value $.01 per share.

     3. Shares Subject to the Plan. There is hereby reserved for issuance under
the Plan an aggregate of 2,442,000 Shares. Available Shares shall be from such
authorized but unissued Shares or from Shares reacquired from time to time.
     4. Eligible Employees. Each employee of the Corporation or a Participating
Subsidiary shall be eligible to participate in the Plan, except an employee
whose customary employment is 20 hours or less per week or who, immediately
after any Grant Date, own 5% or more of the total combined voting power or value
of all classes of stock of the Corporation or any related company. If an
individual is not an employee (as determined pursuant to applicable regulations
under sections 421 and 423 of the Code) of the Corporation or a Participating
Subsidiary, he shall not be eligible to participate in the Plan.
     5. Participation in the Plan. An Eligible Employee may participate
voluntarily, by completing and submitting an Authorization Form at designated
times, according to the applicable Country Program procedures. Such
Authorization Form may authorize payroll deductions from the employee’s Basic
Pay, or some other means of contributions received from employees (defined
according to local procedures). An employee may actively participate in only one
Country Program at a time.
     6. Purchase Price. The purchase price of the Shares shall be determined in
accordance with the terms of each Country Program. Unless otherwise defined in
the Country Program the purchase price shall be the Exercise Price as defined
herein.
     7. Number of Shares Purchasable. A Participant’s right to purchase Shares
under the Plan shall be subject to the limits described below.

  (a)   No Participant shall have the right to acquire Shares under the Plan at
a rate that exceeds $25,000 in Fair Market Value (determined as of the Grant
Date) for each

5



--------------------------------------------------------------------------------



 



      calendar year in which the right is outstanding at any time. If an
Offering Period spans two calendar years, then, for purposes of the foregoing
$25,000 limitation, Shares purchased on the Exercise Date for such Offering
Period will be applied first against the $25,000 limitation for the earlier year
of the Offering Period, and then against the $25,000 limitation for the second
year of the Offering Period.

  (b)   The maximum number of Shares available for purchase by a Participant at
the end of any Offering Period shall be equal to $25,000 divided by the Fair
Market Value of a Share on the first day of that Offering Period, except that
for the Offering Period that begins in November of each year, the above formula
shall be applied by replacing “$25,000” with “$50,000.”

These limits shall be monitored by the Committee or its delegate(s).
     8. Plan Accounts/Shares Acquired. Participating Subsidiaries shall maintain
Plan Accounts for Participants, where applicable. Shares purchased pursuant to
the Plan shall be recorded on the stock transfer records of the Corporation in
book entry form and no stock certificates with respect to any Shares will be
issued. Share ownership shall be kept electronically in the Participant’s name.
As deemed appropriate by the Committee acting in its discretion, and consistent
with the terms of the Country Programs, Participants shall receive periodic
statements detailing their Plan Account balances.
     9. Changes in Participation. Subject to rules set forth in each Country
Program (and consistent with otherwise applicable Plan limitations), a
Participant may change the amount of his or her payroll deduction or
contributions pursuant to administrative rules established by the Committee.
     10. Termination of Participation. Subject to rules set forth in each
Country Program, a Participant, at any time and for any reason, may voluntarily
terminate participation in the Plan by notification of withdrawal delivered to
the appropriate office pursuant to administrative rules established by the
Committee. A Participant’s participation in the Plan shall be involuntarily
terminated by his/her employer upon termination of employment for any reason, or
upon the Participant no longer being eligible for participation. In the event of
a Participant’s

6



--------------------------------------------------------------------------------



 



voluntary or involuntary termination of participation in the Plan, no payroll
deduction shall be taken from any pay due thereafter; and at the election of
such Participant or Participant’s estate, as the case may be, the balance in the
Participant’s Plan Account shall be paid either to the Participant or the
Participant’s estate, or shall be retained to purchase Shares in accordance with
normal procedures. Except as provided above, a Participant may not withdraw any
credit balance in the Participant’s Plan Account, in whole or in part.
     11. Rights as a Stockholder. Except as provided in section 12, none of the
rights or privileges of a stockholder of the Corporation shall exist with
respect to Shares purchased under the Plan unless and until a statement
representing such Shares shall have been issued to the Participant.
     12. Dividends. Cash dividends on Shares acquired under the Plan will accrue
to Participants in the same manner as for other shareholders. Participants shall
be invited to enroll in the Corporation’s automatic dividend reinvestment plan
(unless such enrollment is automatic pursuant to the applicable Country
Program).
     13. Rights Not Transferable. Rights under the Plan are not transferable by
a Participant other than by will or the laws of descent, and are exercisable
during the Participant’s lifetime only by the Participant.
     14. Application of Funds. All funds received or held by the Corporation
under the Plan may be used for any corporate purposes.
     15. Adjustments in Case of Changes Affecting Shares. In the event of a
subdivision of outstanding Shares, or the payment of a stock dividend, the
number of Shares authorized for issuance under the Plan shall be increased
proportionately, and such equitable adjustments shall be made by the Committee.
In the event of any other change affecting the Corporation’s common stock, such
equitable adjustment shall be made by the Committee to give proper effect to
such event, subject to shareholder approval to the extent required by Treasury
regulations issued under Section 423 of the Code.

7



--------------------------------------------------------------------------------



 



     16. Administration of Plans. The Plan and the detailed Country Programs
shall be administered by the Committee. The Committee shall have authority to
make rules and regulations for the administration of the Country Programs
including when and how purchases shall be made, and its interpretations and
decisions with regard thereto shall be final and conclusive. The Committee shall
have authority to delegate its ministerial tasks hereunder to the Corporation’s
Human Resources and Shareholder Accounting Departments and the Human Resources
Departments of Participating Subsidiaries which employ Participants.
     17. Amendments to Plans. The Board or any person or persons authorized by
the Board, at any time, or from time to time, may amend, suspend, or terminate
the Plan or any of the Country Programs, provided, however, that except to
conform the Plan or any Country Program to the requirements of local
legislation, no amendment shall be made withdrawing the administration of the
Plan or Country Programs from the Committee, or permitting any rights under the
Plan to be granted to any employee who is a member of the Committee
administering the Plan.
     18. Termination. The Plan shall terminate upon the earlier of the date it
is terminated by the Board and the date that no more Shares remain to be
acquired under the Plan. Upon the termination of the Plan, all remaining credit
balances from authorized payroll deductions in Participants’ Plan Accounts shall
be returned to such Participants.
     19. Governmental Regulations. The Corporation’s obligation to sell and
deliver Shares under the Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance or sale of
such stock.
     20. Stockholder Approval. This Plan shall be effective as of June 27, 2006,
as approved by Sara Lee Corporation as the sole shareholder of the Corporation.

8



--------------------------------------------------------------------------------



 



SUPPLEMENT A
TO
HANESBRANDS INC.
EMPLOYEE STOCK PURCHASE PLAN OF 2006
US PROGRAM
     1. Purpose. The purpose of this Supplement A to the Hanesbrands Inc.
Employee Stock Purchase Plan of 2006 is to modify and further specify the terms
and conditions of the Plan as applied to employees in the United States (the “US
Program”). The US Program is intended to qualify as an employee stock purchase
plan under section 423 of the Code. Any defined term not defined in this
Supplement A shall be defined pursuant to the Plan.
     2. Contributions. An Eligible Employee may participate in the US Program at
any time by completing and filing with the Administrator an Authorization Form.
The Committee, in its discretion, may establish a minimum or maximum deduction
per payroll period. A Participant’s deductions will commence as soon as
administratively possible during the next succeeding Offering Period after the
Participant’s Authorization Form is filed with the Administrator and recorded.
The deductions shall continue until the Participant terminates participation in
the US Program or until the US Program is terminated. Subject to the minimum and
maximum deductions set forth in the Plan and this US Program, a Participant may
change the amount of his or her payroll deduction no more than four times in
each calendar year by filing a new Authorization Form with the Administrator.
The election made on the most recent Authorization Form filed with the
Administrator at the end of each Offering Period will be the payroll deduction
election recorded. Each such change shall become effective as soon as
administratively possible during the next succeeding (or designated future)
Offering Period after the Participant’s Authorization Form is received and
recorded by the Administrator. Payroll deductions will be held in the
Corporation or Participating Subsidiary’s general accounts until after the end
of the Offering Period at which time they will be applied solely for the
purchase of Shares under the US Program. Participants will receive periodic
statements of their Plan Account balances.
     3. Share Purchases. On each Exercise Date, each Participant’s Plan Account
shall be charged for the amount of the Shares to be purchased on that date. The
number of Shares to

A-1



--------------------------------------------------------------------------------



 



be purchased on an Exercise Date shall be determined by dividing the balance of
the Participant’s Plan Account (including any balance in the Participant’s Plan
Account after the immediately prior Exercise Date) by the Exercise Price, and
then rounding downward to the nearest whole Share. No fractional Shares shall be
purchased, and any balance remaining in the Participant’s Plan Account after the
Shares have been purchased on the Exercise Date shall be carried forward to the
next succeeding Offering Period. As soon as practicable after the Exercise Date,
a statement shall be delivered to the Participant which shall include the number
of Shares purchased on the Exercise Date and the aggregate number of Shares
purchased on behalf of such Participant under the US Program. Share ownership
shall be kept electronically in the name of the Participant.
     4. Ceasing Contributions/Rights of Participants Who Leave Service. A
Participant whose participation in the US Program has terminated (either upon
the Participant’s request or upon the Participant’s termination of employment
for any reason) may not rejoin the US Program until the third succeeding
Offering Period following the date of such termination.
     5. Contracts of Employment and Other Employment Rights. The US Program may
be terminated at any time at the discretion of the Corporation and no
compensation will be due to a Participant as a result. Neither the value of the
Shares nor the discount derived from the Purchase Price shall be added to a
Participant’s income for the purpose of calculating any employee benefits. No
additional rights arise to a Participant as a result of participating in the US
Program or the opportunity to participate. Participation in the US Program does
not confer on any Participant any right to future employment. Participation in
the US Program is at the discretion of Eligible Employees. No representation or
warranty is given by the Corporation or Participating Subsidiaries as to the
present or future benefit of participation in the US Program. If a Corporation
or a Participating Subsidiary ceases participation in the US Program or the
Corporation ceases operation of the Plan, employees will have no right or action
against the Participating Subsidiary, the Committee or the Corporation for such
termination.
     6. Administration.

  (a)   The Committee (or its delegate(s)) will be responsible for:

A-2



--------------------------------------------------------------------------------



 



  (i)   administering the US Program in unison with the Administrator and the
Corporation;     (ii)   informing Participants of the current market price of
the Shares upon request;     (iii)   informing Participants of the Exercise
Price for each Offering Period;     (iv)   informing Eligible Employees about
the US Program, making deductions from Basic Pay, converting foreign currencies,
and maintaining Participants’ Plan Accounts; and     (v)   obtaining information
from the Administrator needed by the Corporation or Participating Subsidiaries
in order to comply with any applicable reporting and withholding requirements.

  (b)   The Administrator will be responsible for:

  (i)   holding the Shares in trust in a book account;     (ii)   maintaining
all relevant records and issuing documents required for tax purposes by the
Corporation, the Participating Subsidiaries and Participants;     (iii)  
providing quarterly statements and other documents as required to the
Participating Subsidiaries for distribution to Participants; and     (iv)  
providing management information reports to the Committee and Participating
Subsidiaries.

     7. Amendments to the US Program. The Corporation may at any time or from
time to time amend, suspend or terminate the US Program. No amendment may be
made and no suspension or termination may take effect in respect of rights
already accrued to a Participant as a holder of Shares. The Corporation may at
any time or from time to time amend the US

A-3



--------------------------------------------------------------------------------



 



Program to comply with the requirements of legislation or any regulatory body in
the United States.
     8. Governmental Regulation. The US Program shall be suspended and become
inoperative with respect to Shares not theretofore optioned under the US Program
during any period in which no registration statement or amendment thereto under
the Securities Act of 1933, as amended, is in effect with respect to the Shares
so remaining to be purchased under the US Program.

A-4